GARDEN, JUDGE:
The respondent, pursuant to Code §14-2-13(3), has requested the Court to render an advisory opinion as to the legal status of this claim which arises from the following factual situation.
Following the devastating flood in Williamson, West Virginia, on April 4, 1977, the respondent engaged the services of Burgett Construction Company to assist in cleaning up the resultant debris. During this operation, an employee of Bur-gett, while operating an endloader, destroyed a wall and gate at the rear of the claimant’s property. The wall was constructed of concrete block and was 30 feet long and 4 feet tall. An estimate in the amount of $1,175.00 for the replacement of the wall and gate was presented. The respondent has filed an Answer admitting liability for the damage and asserting that the claim should be paid.
We agree that under the factual situation set forth above, liability rests with respondent, and it should respond in damages to claimant in the amount of $1,175.00. The Clerk is directed to file this advisory opinion and to transmit a copy thereof to respondent.